Case 2:18-cv-00605-AWA-LRL Document 5 Filed 12/26/18 Page 1 of 7 PageID# 183




                   UNITED STATES DISTRICT COURT


                                    for the

                    EASTERN DISTRICT OF VIRGINIA


                             NORFOLK DIVISION



                                                        Docket No.:
Robert A. Heghmann,
                Plaintiff,

vs.




The Democratic National Committee,                      Complaint for
Tom Perez, Chairman,Frank Leone,                        Declaratory Judgment
Doris Crouse-Mays, Members,the Democratic               and Injunctive Relief
Congressional Campaign Committee,Rep. Ben
Rey Lujan, Chairman, Elaine Luria and Hon.              Jury Trial Requested
Karen L. Hass, Clerk, U.S. House of
Representatives,
                 Defendants                             November 16,2018


      The Plaintiff, Robert A. Heghmann,for his Complaint alleges as follows:

       1. The Democratic National Committee, hereinafter "DNC", through the

         Democratic Congressional Campaign Committee, hereinafter the "D-

         Triple-C", has engaged in numerous violations of Federal Law in

         connection with the Congressional Elections on November 6, 2018.

      2. These violations involve(1)the DNC interfering in the candidate selection

         process at the District level by backing candidates selected by the D-
Case 2:18-cv-00605-AWA-LRL Document 5 Filed 12/26/18 Page 2 of 7 PageID# 184




         Triple-C as part of its Red to Blue Campaign in opposition to local

         candidates not part of the Red to Blue campaign, (2) systematically

         excluding Men and Women of Color from the "Pre-Primary" process

         conducted by the D-Triple-C,(3) targeting candidates who were not part

         of the Red to Blue campaign and forcing them out of the District Primary

         or using opposition research to damage their election chances and(4)using

         overwhelming resources including campaign contributions to defeat

         qualified candidates including candidates of color in the Primary.

      3. Robert A. Heghmann is a citizen of the United States and currently

         domiciled in the State of Virginia. A Conservative, the Plaintiff usually

         associates with Republican voters and candidates. He has however aligned

         with Democrats and voted for Democratic Candidates for public office

         including the U.S. Senate.

      4. The Plaintiff, a supporter of Donald trump, has been disillusioned with the

         Republican National Committee and Republicans in general including

         Scott Taylor. During the Primary Season in 2018 he was shopping for a

         candidate closer to his views.


      5. The Democratic National Committee has been the leader of the

         Democratic Party since its founding in 1848.

      6. Tom Perez is the Chairman ofthe DNC.
Case 2:18-cv-00605-AWA-LRL Document 5 Filed 12/26/18 Page 3 of 7 PageID# 185




      7. Frank Leone is a Member ofthe DNC and represents the DNC in Virginia.

      8. Doris Crouse-Mays is a Member of the DNC and represents the DNC in

         Virginia.

      9. The Democratic Congressional Campaign Committee is the vehicle

         created by the DNC to recruit and support candidates chosen to participate

         in the Red to Blue Program.

      10.Rep. Ben Rey Lujan is a Member of Congress from New Mexico and is

         the Chairman of the D-Triple-C.

      11.Elaine Luria is the candidate chosen by the D-Triple-C to run for the House

         of Representatives in the Second Congressional District to run against

         Scott Taylor.

      12. Hon. Karen L. Hass is the Clerk ofthe U.S. House of Representatives. As

         one of her official duties she prepares the Roll of Members-Elect of the

         116* Congress. She is named in her official capacity.

      13.This action is brought by the Plaintiff individually pursuant to the United

         States Constitution and Amendments 14 and 15 the Declaratory Judgment

         Act, 28 U.S.C. Sees. 2201 and 2202. This Court has Subject Matter

         Jurisdiction under 28 U.S.C. Sees. 1331 and 1343 (3). Venue is proper in

         this District under 28 U.S.C. Sec. 1391 (a)(c)&(e).
Case 2:18-cv-00605-AWA-LRL Document 5 Filed 12/26/18 Page 4 of 7 PageID# 186




      14.Refusing to accept the result of the 2016 Presidential Campaign and the

         election of Donald J. Trump as President, the leaders of the Democratic

         Party were bound and determined to remove President Trump by

         Impeachment. To do that the Democratic Party must gain control of the

         House of Representatives where the process ofImpeachment begins.

      15.In order to obtain control of the House of Representatives the DNC on

         behalf of the Democratic Party used the D-Triple-C to hijack the Primary

         Election System in some 95 Districts. They began this process by selecting

         approved candidates as part ofits Red to Blue Program who were selected

         in a Pre-Primary Selection Process totally removed from the actual

         Primaries being conducted locally in each District.

      16.The D-Triple-C studied the Cook Political Report and the 55 Districts in

         which Republicans were currently in office and where demographics might

         determine the outcome of the 2018 election. The D-Triple-C decided that

         their best chance to "flip" those districts and others was to nominate white

         candidates, preferably women. Therefore, the D-Triple-C selected 88

         white candidates to the exclusion of candidates ofcolor for its Red to Blue

         Program.

      17.When civil rights groups saw the "lily white" complexion of the Red to

         Blue Candidate list, they complained vigorously. As a result, the D-Triple-
Case 2:18-cv-00605-AWA-LRL Document 5 Filed 12/26/18 Page 5 of 7 PageID# 187




         C did add 8 minority candidates to the Red to Blue Program to balance the

         ledger and run in mainly minority-majority Districts. Despite this late

         addition, the Red to Blue Program was comprised of 95 candidates of

         which 88 (including Elaine Luria) or 91.6% were White and 8 or 8.4%

         were minority. Needless to say,the Pre-Primary Selection Process adopted

         by the D-Triple-C violated the 14^*^ and 15^^ Amendments to the

         Constitution.


      18.With the Pre-Primary Selection Process complete, the D-Triple-C

         corrupted the state primaries. First, it went into their selected districts and

         announced its selection for the nomination to the exclusion of all other

         candidates, hereinafter local candidates, including candidates ofcolor who

         had been campaigning sometimes for months. This had an immediate

         impact upon the local candidates and their ability to attract political

         contributions as well as votes. The D-Triple-C then put enormous

         resources behind the Red to Blue Candidate and literally "swamped" the

         local candidates who were totally unable to complete thereby guaranteeing

         the Red to Blue candidate was nominated. These tactics violated Federal


         Law and the Constitution ofthe United States.

       19.Where local candidates persisted in their campaigns, the DNC used

         political muscle to force them out of the race. In one case the Number 2
Case 2:18-cv-00605-AWA-LRL Document 5 Filed 12/26/18 Page 6 of 7 PageID# 188




         leader in the Democratic House Caucus, Denny Hoyer, ordered the local

         candidate out ofthe race. In a second instance the DNC released opposition

         research in order to drive the local candidate out or reduce the local

         candidate's ability to compete. These tactics violated Federal Law and the

         Constitution of the United States.


                                        COUNT 1


             Violation ofFederal Law and the Constitution ofthe United States

      20.The Plaintiff re-alleges and incorporates by reference the allegations

         contained in paragraphs 1 thru 19.

      21.The involvement of the DNC through the D-Triple-C and its Red to Blue

         Candidates in the Primary Process violated Federal Law and the

         Constitution ofthe United States.


                                         COUNT 2


             Violation ofFederal Law and the Constitution ofthe United States

      22.The Plaintiff re-alleges and incorporates by reference the allegations

         contained in paragraphs 1 thru 21.

      23.The Pre-Primary Selection Process which systematically excluded Men

         and Women of Color violated Federal Law and the Constitution of the

         United States.


         WHEREFORE,the Plaintiff demands:
Case 2:18-cv-00605-AWA-LRL Document 5 Filed 12/26/18 Page 7 of 7 PageID# 189




            1. A Declaratory Judgment declaring that the activities ofthe DNC and

               the D-Triple- C in both the Pre-Primary and the State Primaries to

               be in violation of Federal Law and the Constitution of the United

               States;

            2. A Declaratory Judgment that the nomination of the Red to Blue

               Candidates be declared Null and Void as obtained in violation of


               Federal Law and the Constitution of the United States;

            3. A Preliminary and Permanent Injunction directing the Clerk of the

               House not to include the Red to Blue Candidates who allegedly

               received the most votes in the Roll of Members-Elect;

            4. An Order that the Candidates in the states where the Red to Blue


               Candidates were successful and who received the most votes

               without violating Federal Law and the Constitution of the United

               States be included in the Roll of Members-Elect for the 116*^

               Congress;

            5. Such other relief that the Court deems appropriate;

            6. Award of court costs and expenses to the Plaintiff.

                                            The Plaintiff




                                            Robert A. Heghmann
